internal_revenue_service index number number release date department of the treasury p o box ben franklin station washington dc contact person telephone number refer reply to cc dom p si - plr-116715-98 date date legend partnership agency general_partner project state city a b c plr-116715-98 d e f g h i j k l m n o p q r s t dear this letter responds to your authorized representative’s letter dated date that was submitted on behalf of agency and partnership requesting a letter_ruling under sec_42 of the internal_revenue_code and sec_1_42-13 of the income_tax regulations to correct an administrative error in an allocation of the low-income_housing_credit dollar amounts agency and partnership represent that the facts are as follows plr-116715-98 facts partnership is a state limited_partnership that was formed on a for the purpose of owning and operating the project a residential_rental_project consisting of e units located in city partnership expects that all of the units in the project will qualify for low- income housing credits pursuant to sec_42 on b partnership submitted an application to agency for a reservation of c low- income housing credits in the amount of dollar_figured the application reflected a site plan calling for e units in f buildings on g the project received a reservation letter from agency tentatively reserving low-income_housing credits in the amount of dollar_figureh to f buildings in the project subsequent to the submission of the application_for low-income_housing credits and receipt of the reservation letter but before i the site plan for the project was reconfigured by partnership’s architect the final site plan called for the construction of j residential buildings consisting of e units and k common building the reconfiguration of the project arose from partnership’s need to accommodate a l foot right-of-way in favor of a local utility provider in the original project design the general_partner and the architect were aware of the utility right-of-way that was situated m feet on the project site and m feet on the adjoining neighbor’s property however it was the general partner’s and the architect’s understanding that the utility would agree to a modification of its right-of-way to permit the full use of the project site after receipt of the reservation letter of c low-income_housing credits the utility informed the general_partner and the architect that it would not permit a modification of its l foot right-of-way thus to accommodate the right-of-way it would have required partnership to increase the density of the project to such an extent so as to make the project unsightly and reduce its function to the ultimate detriment of the residents in order to accommodate the utility right-of-way and produce a functional apartment complex general_partner on behalf of partnership acquired an additional n acre lot adjacent to the project site utilizing this additional acreage the architect was able to accommodate the utility right-of-way moreover the additional acreage allowed the architect to reduce density by the addition of o buildings and the conversion of an existing house on the additional lot to an administrative office manager’s building general_partner informed the staff of agency of the acquisition by partnership of the additional lot and the increase of the project to j buildings from f buildings in the original design and agency staff had no objection partnership submitted a carryover certification on p to agency showing it would have an accumulated basis in the project as of i equal to at least dollar_figureq representing approximately r percent of the reasonably anticipated basis in the project of dollar_figures plr-116715-98 nothing in the carryover certification indicated that the number of buildings in the project had changed by p partnership and general_partner were aware that the finalized plans called for the project to have j residential buildings however the preparer of partnership’s carryover certification was unaware of this change and believed that the project was to consist of f residential buildings and completed the carryover certification accordingly agency issued a carryover allocation on i in the amount of dollar_figureh per year in the c carryover allocation f building identification numbers bins were assigned to the f originally contemplated residential buildings the carryover allocation did not reflect the change in the project configuration from f residential buildings to j residential buildings in t partnership’s counsel discovered that the project consisted of j residential buildings rather than the original f upon discovery of the error partnership’s counsel informed general_partner that general_partner needed to contact agency about the appropriate procedure to correct the error shortly thereafter general_partner contacted agency and was informed by agency that a private_letter_ruling would be necessary to correct the error partnership then began to assemble the information necessary to obtain approval of agency’s board_of commissioners for agency to file a request for a private_letter_ruling and enable the drafting and submitting of the request for a private_letter_ruling as a result of the modifications made to the original site and the original site plan the number and location of the buildings that are to be used on the certificates of occupancy will no longer match the number assigned by agency for purposes of providing a carryover allocation thus the forms low-income_housing_credit allocation certification to be issued to the project will not reflect the correct number of buildings in the project agency and partnership at the time of the c carryover allocation intended for e units to be considered in the project the existing building-by-building carryover allocation does not allow partnership to maximize the credits allocated to the project as reconfigured on the additional acreage and seriously affects the project’s financial feasibility thus the c carryover allocation inaccurately reflects the intent of agency and partnership at the time of the carryover allocation document was prepared the correction of the administrative error or omission will have no effect on the housing_credit ceiling under sec_42 or on agency’s unused housing_credit carryover that is assigned to the secretary under sec_42 in connection with the above statement of facts agency represents that it intended to make a project-based allocation to the project pursuant to sec_42 the number of buildings in the project was not material to the allocation for the project and the fact that the project had j residential buildings rather than f would not have affected a the amount of credit allocated to the project b the ranking of the project plr-116715-98 in agency’s c allocation round or c any other aspect of the carryover allocation for the project ruling requested agency and partnership request the internal_revenue_service to rule that agency can amend the c carryover allocation to include bins for the o buildings added to the project and allocate the appropriate amount of low-income_housing tax_credit to each of the j buildings in the project not exceeding dollar_figureh for the entire project as required under sec_1_42-13 agency and partnership hereby agree to such conditions as the secretary considers appropriate if the above ruling_request is granted law and analysis under sec_42 state and local housing_credit agencies may correct administrative errors and omissions concerning allocations and recordkeeping within a reasonable period of time after their discovery sec_1_42-13 defines an administrative error or omission as a mistake that results in a document that inaccurately reflects the intent of the agency at the time the document is originally completed or if the mistake affects a taxpayer a document that inaccurately reflects the intent of the agency and the affected taxpayer at the time the document is originally completed sec_1_42-13 however provides that an administrative error or omission does not include a misinterpretation of the applicable rules and regulations under sec_42 in the present case partnership committed an administrative omission when the carryover certification failed to reference j buildings this omission was not a misinterpretation of the applicable rules and regulations under sec_42 however this omission did result in a document ie c carryover allocation that did not accurately reflect the intent of agency and partnership at the time the document was executed the intent of agency was to allocate the same amount of credit to the project notwithstanding the number of the buildings in the project further the change does not affect the amount of housing_credit_dollar_amount allocated to the project nor the ranking of the project in agency’s c allocation round nor any other aspect of the carryover allocation for the project thus a correctable administrative omission occurred in this situation under the represented facts the carryover allocation is the credit allocating document under sec_1_42-13 the secretary must pre-approve a correction of an administrative error or omission if the correction is not made before the close of the calendar_year of the error or omission and the correction requires a numerical change to the credit_amount allocated for the building or project in the present case the plr-116715-98 correction would involve a numerical change to the credit_amount allocated to the f buildings that received bins based solely on the representations and the relevant law and regulations set forth above we conclude as follows partnership committed an administrative omission when the carryover certification submitted to agency failed to indicate the increase in the number of buildings in the project as a result of the change in the site plan because of that administrative omission the c carryover allocation inaccurately reflects the intent of agency and partnership when the c carryover allocation was executed agency will correct the administrative omission within a reasonable period of time after agency became aware of the administrative omission agency will issue o additional bins to accurately reflect that there are j buildings in the project and agency will allocate low-income_housing tax_credit to each of the j buildings in the project not exceeding dollar_figureh for the entire project to correct this administrative omission agency must do the following amend the c carryover allocation to include bins for the o additional buildings in the project and to allocate the appropriate amount of low-income_housing tax_credit to each of the j buildings in the project not exceeding dollar_figureh for the entire project the new bins do not have to be in sequential order with the existing f bins and the existing f bins shall continue in effect on the amended c carryover allocation agency should indicate that it is making the correction under sec_1_42-13 and attach a copy of the amended c carryover allocation to an amended form_8610 annual low-income_housing_credit agencies report for c and file the amended form_8610 with the service when completing the amended form_8610 the agency should follow the specific instructions on the form_8610 under the heading amended reports no opinion is expressed or implied regarding the application of any other provisions of the code or regulations specifically we express no opinion on whether plr-116715-98 the project qualifies for the low-income_housing tax_credit under sec_42 nor the validity of the project’s costs included in eligible_basis in accordance with the powers of attorney filed with this request we are sending copies of this letter_ruling to agency’s authorized representative and partnership’s authorized representatives this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours kathleen reed assistant to the branch chief branch office of assistant chief_counsel passthroughs and special industries enclosure copy
